Citation Nr: 1100530	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  10-12 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino 
Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The record indicates that the appellant had no recognized 
service.

This matter comes before the Board of Veterans' Affairs (Board) 
on appeal from a July 2009 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, which determined that the appellant did not have 
qualifying service to be eligible for the one-time payment from 
the Filipino Veterans Equity Compensation Fund.

The appellant requested a hearing before the Board in Washington, 
DC, in a VA Form 9 submitted in February 2010.  Although the 
requested hearing was scheduled and the appellant timely 
notified, she failed to report without explanation or attempt to 
reschedule.  Her hearing request is therefore considered 
withdrawn.  38 C.F.R. § 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

1.  The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the U.S. 
Armed Forces during World War II.

2.  The appellant is the surviving spouse of an alleged Veteran, 
who died on January [redacted], 1958.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the 
FEVC fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & Supp. 
2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 
111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159. The notice 
should inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim.  It should 
also inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).

Because the current claim is limited to statutory interpretation, 
the notice provisions do not apply.  See Smith v. Gober, 14 Vet. 
App. 227, 230 (2000) (claim that a Federal statute provides for 
payment of interest on past-due benefits), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  Further, it 
involves a claim that cannot be substantiated as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law)

VA has obtained certification from the service department 
relevant to the appellant's allegations of military service; she 
has submitted relevant service department and Philippine Veterans 
Affairs Office documents.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund."  American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009).  

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002 (c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person 
who served (A) before July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of the 
United States pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.  The surviving spouse of an eligible person is not 
identified as an eligible person in their own right.

In cases for VA benefits where the requisite veteran status is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the service 
department's decision on such matters is conclusive and binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Under 38 C.F.R. § 3.203, a claimant is not eligible for VA 
benefits based on Philippine service unless a United States 
service department documents or certifies their service.  Soria, 
118 F. 3d at 749.

The service department certified in June 2009 that the appellant 
had no recognized service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.  Importantly, the 
appellant does not dispute this.  In February 2010, VA received a 
VA Form 9, Appeal to Board of Veterans' Appeals, from the 
appellant.  On that form she indicated that she was not claiming 
the FVEC Fund benefits as a Veteran, but instead as the surviving 
spouse of a Veteran.  She submitted copies of her husband's 
discharges from the United States Army and a copy of an 
application for surviving spouse benefits from the Philippine 
Veterans Affairs Office in support of her claim, showing her 
husband's date of death.  At no time did the appellant refer to 
any claim for benefits in her own right as a Veteran.

However, the American Recovery and Reinvestment Act does not 
permit recovery from the FVEC fund by surviving spouses.  Spouses 
are not included in the definition of eligible persons.  A 
surviving spouse can be paid benefits due and owing to a 
qualified person if the Veteran had filed a claim following the 
enactment of the Act on February 17, 2009, but had died prior to 
the granting of the benefit.  Assuming that the claimant's 
deceased husband was an eligible person, he died in January 1958, 
a half century prior to enactment of Public Law 111-5.  He did 
not file a claim under the Act, and hence the claimant cannot 
collect benefits as a payee surviving spouse, as a matter of law.

This is a case where the law is dispositive.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The appellant does not meet the basic 
eligibility requirements for a one-time payment from the FVEC 
fund.  Therefore, the claim must be denied based upon a lack of 
entitlement under the law.


ORDER

Legal entitlement to a one-time payment from the FVEC Fund is 
denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


